Exhibit 10.5

 

FIRST AMENDMENT TO

AMENDED AND RESTATED SERIES C PROMISSORY NOTE

 

          THIS FIRST AMENDMENT TO AMENDED AND RESTATED SERIES C PROMISSORY NOTE
(the "Amendment") is made and entered into as of this 31st day of March, 2005 by
and among [i] THERMOVIEW INDUSTRIES, INC., a Delaware corporation
("ThermoView"), [ii] AMERICAN HOME DEVELOPERS CO., INC., a California
corporation ("American Home"), [iii] FIVE STAR BUILDERS, INC., a California
corporation ("Five Star"), [iv] KEY HOME CREDIT, INC., a Delaware corporation
("Key Home"), [v] KEY HOME MORTGAGE, INC., a Delaware corporation ("Key Home
Mortgage"), [vi] LEINGANG SIDING AND WINDOW, INC., a North Dakota business
corporation ("Leingang Siding"), [vii] PRECISION WINDOW MFG., INC., a Missouri
corporation ("Precision"), [viii] PRIMAX WINDOW CO., a Kentucky corporation
("Primax"), [ix] ROLOX, INC., a Kansas corporation ("Rolox"), [x] TD WINDOWS,
INC., a Kentucky corporation ("TD Windows"), [xi] THERMAL LINE WINDOWS, INC., a
North Dakota corporation ("Thermal Line"), [xii] THERMOVIEW OF MISSOURI, INC., a
Missouri corporation ("ThermoView-Missouri"), [xiii] THERMO-TILT WINDOW COMPANY,
a Delaware corporation ("Thermo-Tilt"), [xiv] THERMO-SHIELD OF AMERICA
(ARIZONA), INC., an Arizona corporation ("Thermo-Shield Arizona"), [xv]
THERMO-SHIELD OF AMERICA (MICHIGAN), INC., a Michigan corporation
("Thermo-Shield Michigan"), [xvi] THERMO-SHIELD COMPANY, LLC, an Illinois
limited liability company ("Thermo-Shield Company"), [xvii] THERMO-SHIELD OF
AMERICA (WISCONSIN), LLC, a Wisconsin limited liability company ("Thermo-Shield
Wisconsin"), [xviii] THERMOVIEW ADVERTISING GROUP, INC., a Delaware corporation
("ThermoView Advertising") and [xix] THOMAS CONSTRUCTION, INC., a Missouri
corporation ("Thomas Construction"), (ThermoView, American Home, Five Star, Key
Home, Key Home Mortgage, Leingang Siding, Precision, Primax, Rolox, TD Windows,
Thermal Line, ThermoView-Missouri, Thermo-Tilt, Thermo-Shield Arizona,
Thermo-Shield Michigan, Thermo-Shield Company, Thermo-Shield Wisconsin,
ThermoView Advertising and Thomas Construction individually are referred to in
this Amendment as a "Borrower" and collectively as the "Borrowers") having an
address in care of ThermoView Industries, Inc., 5611 Fern Valley Road,
Louisville, Kentucky 40228, and GE CAPITAL EQUITY INVESTMENTS, INC., a Delaware
corporation (the "Series C Lender"), having an address of 120 Long Ridge Road,
Stamford, Connecticut 06927.

 

RECITALS

 

          A.     Borrowers have executed that certain Amended and Restated
Series C Promissory Note, dated as of March 17, 2004 in the original face amount
of $6,738,281 in favor of the Series C Lender (the "Note"). The Note was issued
in connection with a Loan Agreement dated August 31, 1998, as amended, to which
the Borrowers, the Series A Lender, the Series B Lenders and the Series C Lender
(as defined therein) are parties, (the "Loan Agreement") the terms of which are
incorporated herein by reference and other documents executed and delivered in
connection therewith (the "Loan Documents"; terms not otherwise defined herein
are used herein as therein defined in the Loan Documents), and is secured by the
property described in the Loan Documents and by such other collateral as
previously may have been or may in the future be granted to the Series C Lender
(or the Collateral Agent for the Lenders) to secure this Series C Note.

 

          B.     Borrowers desire to amend the Note as set forth herein

 

AGREEMENT

 

          NOW THEREFORE, in consideration of the Recitals and of the mutual
promises and covenants contained herein, the parties agree as follows:

 

          1.     Amendments to Note. Subject to the satisfaction of condition
precedent set forth in Section 2 below, the Note is hereby amended as follows:

 

The first unnumbered paragraph of Section 3 of the Note shall be replaced with
the following:

   

"Commencing on February 28, 2006, principal of this Series C Note shall be paid
in monthly payments of $100,000 and shall be payable on the last day of each
calendar month. The balance of the principal shall be paid in a single payment
on the Loan Expiration Date."

   

Section 4

of the Note shall be amended and replaced with the following:    

"Late Payments; Default Rate. If the Borrowers fail to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Series C Note within ten (10) calendar days of the date due and payable,
the Borrowers also shall pay to the Series C Lender a late charge equal to the
lesser of two percent (2%) of the amount of such payment or $25.00. Such ten day
period shall not be construed in any way to extend the due date of any such
payment. The late charge is imposed for the purpose of defraying the Series C
Lender's expenses incident to the handling of delinquent payments and is in
addition to, and not in lieu of, the exercise by the Series C Lender of any
rights and remedies hereunder, under the other Loan Documents or under
applicable laws, and any fees and expenses of any agents or attorneys which the
Series C Lender may employ. Upon maturity (whether by acceleration, demand or
otherwise), or at the option of the Series C Lender, upon the occurrence of any
Event of Default (as hereinafter defined) and during the continuance thereof,
this Series C Note shall bear interest at a rate per annum (based on a year of
360 days and actual days elapsed) which shall be two percentage points (2%) in
excess of the interest rate in effect from time to time under this Series C Note
but not more than the maximum rate allowed by law (the "Default Rate"). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Series C Note."

   

The last unnumbered paragraph of Section 6 of the Note shall be replaced with
the following:

   

"Upon the occurrence and during the continuance of an Event of Default: (a) if
an Event of Default specified in clauses (iii) or (iv) above shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder shall be immediately due and payable
without demand or notice of any kind; (b) if an Event of Default specified in
clauses (i), (vii) or (xi) above, or Section 6.E. or 6.F. of the Loan Agreement,
or an Event of Default resulting from a breach of Section 5.G. of the Loan
Agreement, shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder, at the option
of the Requisite A Lenders or, if the Series A Note shall no longer be
outstanding, the Requisite Lenders, and without demand or notice of any kind,
may be accelerated and become immediately due and payable; (c) if an Event of
Default specified in clause (v) shall occur in connection with the obligations
under that certain Securities Purchase Agreement, dated as of July 8, 1999,
between the Series A Lender and Thermoview, as amended from time to time, or the
aggregate amount outstanding thereunder shall be accelerated as a result of a
default thereunder pursuant to Sections 5.1(h) or 7.1(a) thereof, at the option
of the Requisite A Lenders or, if the Series A Note shall no longer be
outstanding, the Requisite C Lender, and without demand or notice of any kind,
the outstanding principal balance and accrued interest hereunder together with
any additional amounts payable hereunder may be accelerated and become
immediately due and payable; (d) if any other Event of Default shall occur and
the same shall continue unremedied for a period of 30 days thereafter, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder, at the option of the Requisite Lenders and
without demand or notice of any kind, may be accelerated and become immediately
due and payable; (e) at the option of the Requisite Lenders the Series B Notes
will bear interest at the Default Rate from the date of the occurrence of the
Event of Default; (f) at the option of the Requisite A Lenders, the Series A
Note and/or the Series C Note, as the case may be, will bear interest at the
Default Rate from the date of the occurrence of the Event of Default; and (g)
the Series C Lender may exercise from time to time any of the rights and
remedies available to the Series C Lender under the Loan Documents or under
applicable law."

   

          2.     Conditions Precedent. The amendment set forth in Section 1
above is subject to the following conditions precedent:

 

 

(i)  

each of the Series C Lender and the Borrowers shall have executed and delivered
this Amendment;

       

(ii)  

this Amendment shall have been acknowledged by each of the Series B Lenders as
set forth below; and

       

(iii)  

the Series B Lenders shall have delivered to the Series A Lender a validly
executed Second Amendment for each of the Amended and Restated Series B
Promissory Notes, whereby each such Series B Note shall be substantively amended
to provide that: (1) no principal payment, with respect to such Series B Notes,
shall be due on or during the period commencing on February 28, 2005 and ending
on January 31, 2006; (2) regularly scheduled payments of principal under the
Series B Notes shall re-commence on February 28, 2006; and (3) the balance of
the principal with respect to such Series B Notes shall be paid in a single
payment on the Loan Expiration Date.

 

          3.     Representations and Warranties. The Borrowers hereby, jointly
and severally, represent and warrant to the Series C Lender as follows:

   

          (a)     Recitals. The Recitals in this Amendment are true and correct
in all respects.

     

          (b)     Incorporation of Representations. All representations and
warranties of the Borrowers in the Loan Documents are incorporated herein in
full by this reference and, except with respect to representations and
warranties that were made as of and limited to a specific date, are true and
correct as of the date hereof.

     

          (c)     Corporate Power; Authorization. The Borrowers have the
corporate power, and have been duly authorized by all requisite action
(corporate or otherwise), to execute and deliver this Amendment and to perform
their obligations hereunder and thereunder. This Amendment has been duly
executed and delivered by each of the Borrowers.

     

          (d)     Enforceability. This Amendment is the legal, valid and binding
obligation of Borrowers, enforceable against each Borrower in accordance with
its terms.

     

          (e)     No Violation. The execution, delivery and performance of this
Amendment by each of the Borrowers does not and will not (i) violate any law,
rule, regulation or court order to which any Borrower is subject; (ii) conflict
with or result in a breach of any Borrower's Articles of Incorporation, Bylaws,
or other organizational documents or any agreement or instrument to which any
Borrower is party or by which it or its properties are bound, or (iii) result in
the creation or imposition of any lien, security interest or encumbrance on any
property of any Borrower, whether now owned or hereafter acquired, other than
liens in favor of Series C Lender.

     

          (f)     Obligations Absolute. The obligation of the Borrowers to repay
the obligations evidenced by the Note and all obligations of every type or
nature under any of the Loan Documents, together with all interest accrued
thereon, is absolute and unconditional, and there exists no right of set off or
recoupment, counterclaim or defense of any nature whatsoever to payment of such
obligations.

     

          (g)     Default. Assuming execution and delivery of the waiver of even
date herewith related to the default of the minimum EBITDA covenant for the
fourth quarter of 2004, no Default or Event of Default exists under the Note or
the Loan Documents.

 

          4.     Effect and Construction of Amendment. Except as expressly
provided herein, the Loan Agreement and the Loan Documents shall remain in full
force and effect in accordance with their respective terms, and this Amendment
shall not be construed to:

   

          (a)     impair the validity, perfection or priority of any lien or
security interest securing the Note;

     

          (b)     waive or impair any rights, powers or remedies of Series C
Lender under the Note or the Loan Documents;

     

          (c)     constitute an election of remedies to the exclusion of any
other remedies;

     

          (d)     constitute an agreement by Series C Lender or require Series C
Lender to waive any Events of Default or extend the term of the Loan Agreement
or the Note or the time for payment of any of the obligations represented by the
Note or the Loan Documents; or

     

          (e)     make any further loans or other extensions of credit to
Borrowers or any of them.

 

          5.     Release of Claims and Waiver. The Borrowers hereby release,
remise, acquit and forever discharge the Series C Lender and the Series C
Lender's employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the "Released Parties"), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Amendment, the Loan Agreement and the Loan Documents, including but not limited
to, claims relating to any settlement negotiations (all of the foregoing
hereinafter called the "Released Matters"). Borrowers acknowledge that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
The Borrowers represent and warrant to the Series C Lender that they have not
purported to transfer, assign or otherwise convey any right, title or interest
of Borrowers in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

          6.     Costs and Expenses. The Borrowers hereby reaffirm their
agreement under the Loan Agreement to pay or reimburse the Series C Lender on
demand for all costs and expenses incurred by Series C Lender in connection with
the Loan Agreement and all other documents contemplated thereby, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to the Series C Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.

 

          7.     Miscellaneous.

   

          (a)     Further Assurances. Borrowers agree to execute such other and
further documents and instruments as the Series C Lender may reasonably request
to implement the provisions of this Amendment and to perfect and protect the
liens and security interests created by the Loan Documents.

     

          (b)     Benefit of Agreement. This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, their
respective successors and assigns. No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Amendment.

     

          (c)     Entire Agreement. Except as expressly set forth herein, there
are no agreements or understandings, written or oral, between Borrowers or the
Series C Lender relating to this Amendment, the Loan Agreement or the other Loan
Documents that are not fully and completely set forth herein or therein.

     

          (d)     Severability. The provisions of this Amendment are intended to
be severable. If any provisions of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

     

          (e)     Governing Law. This Amendment shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such state.

     

          (f)     Counterparts; Facsimile Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

     

          (g)     Notices. Any notices with respect to this Amendment shall be
given in the manner provided for in the Loan Agreement.

     

          (h)     Survival. The provisions set forth in Section 5 above shall
survive the payment in full of the Notes.

     

          (i)     Amendment. No amendment, modification, rescission, waiver or
release of any provision of this Amendment shall be effective unless the same
shall be in writing and signed by the parties hereto. As amended hereby, the
Note, the Loan Agreement and the Loan Documents remain in full force and effect.

     

          (j)     References. All references in the Loan Documents to the Note
shall be deemed to refer to the Note.

     

          (k)     No Other Waiver. The execution of this Amendment and
acceptance of any documents related hereto shall not be deemed to be a waiver of
any Event of Default or breach, default or event of default under any Loan
Document or other document held by Series C Lender, whether or not known to
Series C Lender and whether or not existing on the date of this Amendment.

     

          (l)     Jury Trial Waiver. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG SERIES C LENDER AND ANY BORROWER ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AMENDMENT, THE LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

 

[The balance of this page intentionally left blank]

     

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

 

 

BORROWERS:

     

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA(WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

     

By: _________________________________

 

          Charles L. Smith, President

         

SERIES C LENDER:

     

GE CAPITAL EQUITY INVESTMENTS, INC.

     

_______________________________________

 

By: ____________________________________

 

          Duly Authorized Signatory

   

 

          The Series B Lenders are executing this Amendment to evidence their
consent to each of the provisions set forth in the Amendment and by their
execution of this Amendment affirm that each of the provisions set forth in
Section 8 of the Note remain in full force and effect following the execution
and delivery of this Amendment.

 

 

SERIES B LENDERS:

     

DART Investors, L.P.

 

By: DART Management General Partner Group, LLC

     

By: _____________________________________

 

Mitchell M. Wexler, Manager

     

_____________________________________

 

Charles L. Smith

     

_____________________________________

 

Robert L. Cox

     

_____________________________________

 

Robert L. Cox, II

     

_____________________________________

 

Stephen A. Hoffman

     

_____________________________________

 

Mitch M. Wexler

     

_____________________________________

 

Stephen Townzen

     

EMERGING BUSINESS SOLUTIONS, LLC

     

_____________________________________

 

By:_____________________________________

 

Duly Authorized Signatory

                 

_____________________________________

 

Ronald L. Carmicle

     

_____________________________________

 

Raymond C. Dauenhauer

     

_____________________________________

 

J. Sherman Henderson, III

     

_____________________________________

 

Bruce C. Merrick

     

_____________________________________

 

George T. Underhill, II

     

_____________________________________

 

Daniel F. Dooley

   

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------